Exhibit 99.1 Unigene Announces First Quarter 2013 Financial Results and Provides Corporate Update -Management to host conference call on May 14, 2013 at 11 a.m. ET- May 14, 2013  BOONTON, N.J. Unigene Laboratories, Inc. (PINK: UGNE) today announced financial results for the first quarter ended March 31, 2013 and provided a corporate update on the Companys financial status and strategic initiatives. Ashleigh Palmer, Unigenes Chief Executive Officer, commented, 2013 has been extremely challenging for Unigene. The FDA advisory committee recommendation against calcitonin containing products, followed by an Article 9 sale of our Biotechnologies strategic business unit (SBU) assets to affiliates of Victory Park Capital (VPC), has had a materially negative impact on the Company. Palmer continued, Nevertheless, we continue to pursue the limited strategic options available to us. In particular, we continue to try to monetize the therapeutic assets that remain within Unigene, in particular, our oral PTH program, and UGP281. We also recently announced an equity transfer and exclusive license agreement with Nordic Bioscience and its affiliate, resulting in $1.0 million in proceeds that were used to pay down VPC debt. VPC has since re-loaned $500,000 of these proceeds back to us. Our mission going forward is to seek similar opportunities to infuse cash into the Company to maximize our lender and shareholder value. However, as previously stated, unless there is a near-term restructuring of the debt owed to VPC and the Companys founders, we will no longer have the ability to continue as a going concern. Regardless of whether VPC and the Companys founders arrive at a settlement to resolve Unigenes debt situation, the $500,000 re-loaned by VPC following the Nordic transaction will only be sufficient to finance the Company through mid-June, 2013. FIRST QUARTER 2013 FINANCIAL & OPERATIONALSUMMARY Unigene generated net income of $1.98 million for the three months ended March 31, 2013 or $0.02 per share as compared to a net loss of $3.2 million or $(0.03) per share in the three months ended March 31, 2012. This was primarily due to an increase in the non-cash gain on change in fair value of an embedded conversion feature of $8.93 million, partially offset by an increase in operating expenses of $1.52 million as a result of impairment charges, a decrease in revenues of $1.14 million and an increase in interest expense of $1.65 million. Revenue for the fiscal quarter ended March 31, 2013 decreased $1.14 million, or 65%, to $614,000 from $1.75 million in the comparable period in 2012. This was primarily due to a decrease in Fortical sales and royalties from Upsher-Smith Laboratories (USL) due to increased competition in the nasal calcitonin market, as well as to a decrease in licensing revenue. Fortical sales to USL were zero in the three months ended March 31, 2013 as compared to $646,000 for the three months ended March 31, 2012 as USL advanced purchase orders from the first quarter of 2013 into 2012. Due largely in part to the United States Federal Drug Administration (FDA) advisory committee recommendation on March 5, 2013, the Company has not received and does not anticipate receiving additional orders for Fortical in the near term and has ceased all related production activities. Development fees and other revenue decreased 46% to $266,000 in the first quarter of 2013 from $494,000 in the first quarter of 2012, primarily due to a reduction in development work performed on behalf of Tarsa Therapeutics. On April 25, 2013, the Companys oral drug delivery assets were acquired by Enteris BioPharma, Inc. an affiliate of Victory Park Capital (VPC), via an Article 9 sale pursuant to the Uniform Commercial Code. As a result, the Company will no longer benefit from revenues associated with development work, feasibility studies or the potential related licensing and milestone revenues. Cash and cash equivalents at March 31, 2013 totaled $353,000, a decrease of $3.46 million from December 31, 2012. On May 9, 2013, the Company announced it entered into an equity transfer and exclusive license agreement with Nordic Bioscience resulting in a payment of $1.0 million. Pursuant to the terms of the forbearance agreement with VPC announced on September 26, 2012, the proceeds received from the transaction were required to be remitted to VPC to be applied to the outstanding senior secured notes. VPC has agreed to re-loan $500,000 of the proceeds to help extend the Companys runway and has indicated a willingness to re-loan the remaining $500,000 of proceeds if an agreement can be reached between VPC, Unigene and the Companys junior lenders, in regards to a possible conversion of Unigenes remaining debt into equity on terms that are acceptable to VPC. Despite the $0.5 million net cash infusion resulting from the equity transfer and exclusive license agreement with Nordic Bioscience, the Companys financial resources remain limited due to the decline and potential elimination of Fortical sales and royalties and the sale of the Companys Biotechnologies SBU and loss of the associated revenues. As a result, the Company will require additional financial resources in order to avoid the cessation of operations. The Companys ability to capitalize on such potential opportunities is contingent upon, among other matters, its ability to restructure its existing VPC and founders debt. FIRST QUARTER HIGHLIGHTS ● In a meeting on March 5, 2013, the FDA Advisory Committee concluded via a 12-9 vote that the benefits of calcitonin products, including Fortical
